
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9


SECOND AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AGREEMENT
AND RESTRUCTURE OF OBLIGATIONS

        Second Amendment dated as of December 19, 2002 to Amended and Restated
Revolving Credit Agreement and Restructure of Obligations (the "Second
Amendment"), by and among ANACOMP, INC., an Indiana corporation (the
"Borrower"), FLEET NATIONAL BANK (f/k/a BankBoston, N.A.). and the other lending
institutions listed on Annex A to the Credit Agreement (as hereinafter defined)
(the "Banks"), amending certain provisions of the Amended and Restated Revolving
Credit Agreement and Restructure of Obligations dated December 31, 2001 (as
amended and in effect from time to time, the "Credit Agreement") by and among
the Borrower, the Banks and Fleet National Bank as agent for the Banks (the
"Agent"). Terms not otherwise defined herein which are defined in the Credit
Agreement shall have the same respective meanings herein as therein.

        WHEREAS, the Borrower and the Majority Banks have agreed to modify
certain terms and conditions of the Credit Agreement as specifically set forth
in this Second Amendment;

        NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

        §1.    Amendment to Section 2 of the Credit Agreement.    Section 2.1 of
the Credit Agreement is hereby amended as follows:

        (a)  The definition of "Borrowing Base" contained in §2.1 of the Credit
Agreement is hereby amended by deleting the second sentence of such definition
in its entirety.

        (b)  The definition of "EBITDA" contained in §2.1 of the Credit
Agreement is hereby amended by deleting such definition in its entirety and
restating it as follows:

        EBITDA.    With respect to the Borrower and its Subsidiaries for any
fiscal period, an amount equal to Consolidated Net Income for such period, plus,
to the extent deducted in the calculation of Consolidated Net Income and without
duplication, (a) depreciation and amortization for such period, (b) other
noncash charges for such period, (c) income tax expense for such period and
(d) Consolidated Total Interest Expense paid or accrued for such period and
minus, to the extent added in computing Consolidated Net Income and without
duplication, (x) all noncash gains (including income tax benefits) for such
period and (y) the following amounts for the following fiscal quarters
pertaining to the Borrower's discontinued operations: (1) $844,000 for the
second fiscal quarter of the 2002 fiscal year; (2) $729,000 for the third fiscal
quarter of the 2002 fiscal year and (3) $66,000 for the fourth fiscal quarter of
the 2002 fiscal year, all as determined in accordance with generally accepted
accounting principles.

        (c)  The definition of "Formula Date" contained in §2.1 of the Credit
Agreement is hereby amended by deleting such definition in its entirety.

        §2.    Amendment to Section 3 of the Credit Agreement.    Section 3.1 of
the Credit Agreement is hereby amended by deleting the sentence "After the
Formula Date, the sum of the outstanding amount of the Revolving Credit Loans
(after giving effect to all amounts requested) plus the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations shall not at any time exceed the lesser
of (a) the Total Commitment and (b) the Borrowing Base." which appears in §3.1
in its entirety.

--------------------------------------------------------------------------------

        §3.    Amendment to Section 4 of the Credit Agreement.    Section 4.2 of
the Credit Agreement is hereby amended as follows:

        (a)  Section 4.2.1(b) of the Credit Agreement is hereby amended by
deleting the table contained in §4.2.1(b) in its entirety and restating it as
follows:

Dates


--------------------------------------------------------------------------------

  Total Commitment Reduction and
Revolving Credit Loan Reduction

--------------------------------------------------------------------------------

The later of the Closing Date and each Fiscal Quarter ending December, 2001
through and including June, 2002   $ 2,000,000 Fiscal Quarter ending September,
2002   $ 3,000,000 Each Fiscal Quarter ending December, 2002 through and
including March, 2003   $ 1,125,000 Each Fiscal Quarter ending June, 2003
through and including September, 2003 (In case of an extension of the Maturity
Date)   $ 1,250,000

        (b)  Section 4.2.2 of the Credit Agreement is hereby amended by deleting
the comma and the words "provided, however, after the Formula Date, the Borrower
shall apply such Net Cash Sale Proceeds or Net Cash Proceeds, as the case may
be, in excess of $500,000 in the aggregate to permanently reduce the Revolving
Credit Loans and Total Commitment" which appear immediately after the words "as
the case may be, to reduce the Revolving Credit Loans and permanently reduce the
Total Commitment" in §4.2.2 of the Credit Agreement.

        §4.    Amendment to Section 5 of the Credit Agreement.    Section 5.1.1
of the Credit Agreement is hereby amended by deleting the last sentence of
§5.1.1. in its entirety.

        §5.    Amendment to Section 9 of the Credit Agreement.    Section 9.4 of
the Credit Agreement is hereby amended as follows:

        (a)  Section 9.4(h) of the Credit Agreement is hereby amended by
deleting the words "Prior to the Formula Date, no later than" which appears in
§9.4(h) and substituting in place thereof the words "No later than"; and

        (b)  Section 9.4(i) of the Credit Agreement is hereby amended by
deleting the text of §9.4(i) in its entirety and substituting in place thereof
the words "Intentionally Omitted".

        §6.    Amendment to Section 10 of the Credit Agreement.    Section 10 of
the Credit Agreement is hereby amended as follows:

        (a)  Section 10.4 of the Credit Agreement is hereby amended by deleting
§10.4 in its entirety and restating it as follows:

        10.4.    Distributions.    The Borrower and its Subsidiaries will not
make any Restricted Payments, provided, however, any Subsidiary shall be
permitted to make a Distribution to any Guarantor or to the Borrower.

        (b)  Section 10.5 of the Credit Agreement is hereby amended by deleting
§10.5 in its entirety and restating it as follows:

        10.5    Merger, Consolidation and Disposition of Assets.    

        10.5.1    Mergers and Acquisitions.    The Borrower will not, and will
not permit any of its Subsidiaries to, become a party to any merger or
consolidation, or agree to or effect any asset acquisition or stock acquisition
except, so long as no Default or

2

--------------------------------------------------------------------------------

Event of Default has occurred and is continuing or would exist after giving
effect thereto, the Borrower shall be permitted to effect the following:

        (a)  the merger or consolidation of one or more of the Subsidiaries of
the Borrower with and into the Borrower or a Guarantor hereunder, provided (i)
the Borrower or the Guarantor, as the case may be, has taken or caused to be
taken all action necessary to grant to the Agent a first priority perfected
security interest in the Borrower's or such other Guarantor's assets after such
merger or consolidation to the same extent as in the assets of parties to the
merger prior thereto; and (ii) prior to consummating such merger or
consolidation, the Agent and the Majority Banks have consented in writing to
such merger or consolidation; and

        (b)  asset and/or stock acquisitions of Persons in the same or a similar
line of business as the Borrower and its Subsidiaries (each a "Permitted
Acquisition"), provided (i) the purchase price for any Permitted Acquisition (or
series of related acquisitions) does not exceed, in the aggregate, $2,000,000
and the purchase price for all Permitted Acquisitions does not exceed $5,000,000
in the aggregate from December 19, 2002 through the life of this Credit
Agreement; and (ii) prior to consummating any such Permitted Acquisition, (x)
the Borrower has demonstrated to the reasonable satisfaction of the Agent that
the Person to be acquired has positive EBITDA; (y) the Borrower has provided the
Agent and each of the Banks with a pro forma Compliance Certificate evidencing
compliance with all of its financial covenants both immediately before and
immediately after giving effect to such Permitted Acquisition; and (z) the
aggregate amount of cash on the Borrower's balance sheet plus availability to
request Revolving Credit Loans hereunder is not less than $10,000,000 after
giving effect to any such Permitted Acquisition.

        In the event any new Domestic Subsidiary is formed or acquired as a
result of or in connection with any acquisition, such new Domestic Subsidiary
shall, immediately upon its creation or acquisition, execute and deliver to the
Agent for the benefit of the Agent and the Banks, an Instrument of Adherence in
substantially the form of Exhibit H hereto (an "Instrument of Adherence") and
the Loan Documents shall be amended and/or supplemented as necessary to make the
terms and conditions of the Loan Documents applicable to such Domestic
Subsidiary. Such Domestic Subsidiary shall become a Guarantor hereunder and
shall become party to the Guaranty and the Security Agreement and shall execute
and deliver to the Agent any and all other agreements, documents, instruments
and financing statements necessary to grant to the Agent a first priority
perfected lien in such Domestic Subsidiary's assets to the extent required by
the Loan Documents. The Borrower and its Subsidiaries shall, immediately upon
the creation or acquisition of such Domestic Subsidiary, pledge all of such
Domestic Subsidiary's capital stock to the Agent for the benefit of the Agent
and the Banks. In addition, to the extent any Foreign Subsidiary is acquired or
created after the Closing Date which the Agent in its sole and absolute
discretion determines to be either a material Subsidiary or is a Subsidiary
which the Agent reasonably believes has significant value, the Borrower and its
Subsidiaries shall, immediately upon the request of the Agent, pledge 65% of
such Foreign Subsidiary's capital stock to the Agent for the benefit of the
Agent and the Banks.

        10.5.2.    Disposition of Assets.    The Borrower will not, and will not
permit any of its Subsidiaries to, become a party to or agree to or effect any
Asset Sale or other disposition of assets, other than (a) the sale of inventory,
the sale of lease

3

--------------------------------------------------------------------------------




agreements, the licensing of intellectual property and the disposition of
obsolete assets, in each case in the ordinary course of business consistent with
past practices; (b) the sale of assets in arms-length transactions for fair and
reasonable value, provided that, with respect to this clause (b), (i) no Default
or Event of Default shall have occurred and be continuing at the time of such
sale and no Default or Event of Default will exist after giving effect to such
Asset Sale; (ii) at least seventy five percent (75%) of the purchase price for
such assets is received in cash and the Net Cash Sale Proceeds from such sales
are applied as provided in §4.2 hereof, (iii) any promissory note or other
instrument received by the Borrower or any of its Subsidiaries in connection
with such sale is an Investment permitted by §10.3 hereof, and the Borrower or
such Subsidiary, as the case may be, has delivered such promissory note or other
instrument to the Agent to be held in pledge for the benefit of itself and the
Banks in accordance with the terms of the Loan Documents; (iv) the aggregate
value of all assets sold in any Asset Sale is not more than $100,000 in any
fiscal year; (v) the Borrower shall have delivered to the Agent on the date of
such sale a certificate signed by an authorized officer of the Borrower and
evidence satisfactory to the Agent showing compliance with the provisions of
clauses (i) through (iv) of this §10.5.2(b); (c) the sale of assets in
arms-length transactions for fair and reasonable value, provided that, with
respect to this clause (c), (i) no Default or Event of Default shall have
occurred and be continuing at the time of such sale and no Default or Event of
Default will exist after giving effect to such Asset Sale; (ii) the Net Cash
Sale Proceeds from such sales are applied as provided in §4.2 hereof, (iii) any
promissory note or other instrument received by the Borrower or any of its
Subsidiaries in connection with such sale is an Investment permitted by §10.3
hereof, and the Borrower or such Subsidiary, as the case may be, has delivered
such promissory note or other instrument to the Agent to be held in pledge for
the benefit of itself and the Banks in accordance with the terms of the Loan
Documents; (iv) the aggregate value of all assets sold in all Asset Sales
consummated in any twelve consecutive fiscal month period does not exceed, in
the aggregate, (x) five percent (5%) of the total assets of the Borrower on a
consolidated basis in such period and, (y) five percent (5%) of the Borrower's
EBITDA for the twelve fiscal months most recently ended; and (v) the Borrower
shall have delivered to the Agent on the date of such sale a certificate signed
by an authorized officer of the Borrower and evidence satisfactory to the Agent
showing compliance with the provisions of clauses (i) through (iv) of this
§10.5.2(c); (d) other Asset Sales or other disposition of assets which
constitutes an amount less than or equal to 20% of the total assets of the
Borrower on a consolidated basis, provided the Agent and the Majority Banks have
consented in writing to such disposition prior to the consummation thereof;
and/or (e) Asset Sales or other dispositions of assets which constitutes an
amount of greater than 20% of the total assets of the Borrower on a consolidated
basis, provided the Agent and all the Banks have consented in writing to such
disposition prior to the consummation thereof.

        §7.    Amendment to Section 11 of the Credit Agreement.    Section 11 of
the Credit Agreement is hereby amended as follows:

        (a)  Section 11.1 of the Credit Agreement is hereby amended by deleting
the ratio "2.00:1.00" which appears in §11.1 and substituting in place thereof
the ratio "1.50:1.00".

        (b)  Section 11.2 of the Credit Agreement is hereby amended by deleting
the ratio "1.00:1.00" which appears in §11.2 and substituting in place thereof
the ratio "1.15:1.00".

4

--------------------------------------------------------------------------------




        (c)  Section 11.3 of the Credit Agreement is hereby amended by deleting
amounts which appear in the table under the heading "Minimum EBITDA" for the
fiscal quarter ending December 31, 2002 and each fiscal quarter ending
thereafter and replacing it with the following amounts for the following fiscal
quarters:

December 31, 2002 and each fiscal quarter ending thereafter   $ 19,000,000

        (d)  Section 11.4 of the Credit Agreement is hereby amended by deleting
§11.4 in its entirety and restating it as follows:

        11.4.    Maintenance Capital Expenditures.    The Borrower will not
make, or permit any Subsidiary of the Borrower to make, Maintenance Capital
Expenditures that exceed, in the aggregate, (a) $5,000,000 for the period of
October 1, 2002 through and including December 31, 2002; (b) $7,500,000 for the
period of October 1, 2002 through and including March 31, 2003; and (c) from and
after April 1, 2003, $10,000,000 for the twelve consecutive calendar month
period most recently ended from the date of determination.

        (e)  Section 11.5 of the Credit Agreement is hereby amended by deleting
§11.5 in its entirety and restating it as follows:

        11.4.    Expansion Capital Expenditures.    The Borrower will not make,
or permit any Subsidiary of the Borrower to make, any Expansion Capital
Expenditures other than Expansion Capital Expenditures consisting of
expenditures made to effect any Permitted Acquisition.

        §8.    Amendment to Annex A of the Credit Agreement.    Annex A of the
Credit Agreement is hereby amended by deleting Annex A in its entirety and
substituting in place thereof the Annex A attached hereto. For the avoidance of
doubt, the parties hereto hereby acknowledge that the $10,000,000 reduction in
the Total Commitment which is occurring on the effective date of this Second
Amendment shall in no manner alter or otherwise effect the Borrower's obligation
to make another reduction of the Total Commitment with the Net Cash Sale
Proceeds received by the Borrower after the date hereof in connection with the
October, 2002 sale of Cominformatic AG (which sale included the stock of FN
Solutions Ges.m.b.H.) and Anacomp Technical Services AG to edotech Ltd. pursuant
to, and on the terms and conditions set forth in, the Share Purchase Agreement
dated September 27, 2002 and previously consented to by the Agent and the
Majority Banks.

        §9.    Conditions to Effectiveness.    This Second Amendment shall not
become effective until the Agent receives the following:

        (a)  a counterpart of this Second Amendment, executed by the Borrower
and the Majority Banks; and

        (b)  payment in cash of an amendment fee for the account of each Bank
which consents to this Second Amendment on or before 5:00 p.m. (Boston time) on
December 19, 2002 in an amount equal to 3/8% on each such consenting Bank's
Commitment (as in effect after giving effect to the reduction of the Total
Commitment contemplated by this Second Amendment).

        §10.    Representations and Warranties.    The Borrower hereby
represents that, on and as of the date hereof, each of the representations and
warranties made by it in §8 of the Credit Agreement remain true as of the date
hereof (except to the extent of changes resulting from transactions contemplated
or permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, and to the extent that such representations and
warranties relate expressly to an earlier date), provided, that all references
therein to the Credit Agreement shall refer to such Credit

5

--------------------------------------------------------------------------------

Agreement as amended hereby. In addition, the Borrower hereby represents and
warrants that the execution and delivery by the Borrower of this Second
Amendment and the performance by the Borrower of all of its agreements and
obligations under the Credit Agreement as amended hereby are within the
corporate authority of each of the Borrower and has been duly authorized by all
necessary corporate action on the part of the Borrower.

        §11.    Ratification, Etc.    Except as expressly amended hereby, the
Credit Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect. The
Credit Agreement and this Second Amendment shall be read and construed as a
single agreement. All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

        §12.    No Waiver.    Nothing contained herein shall constitute a waiver
of, impair or otherwise affect any Obligations, any other obligation of the
Borrower or any rights of the Agent or the Banks consequent thereon.

        §13.    Counterparts.    This Second Amendment may be executed in one or
more counterparts, each of which shall be deemed an original but which together
shall constitute one and the same instrument.

        §14.    Governing Law.    THIS SECOND AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Second
Amendment as a document under seal as of the date first above written.

    ANACOMP, INC.
 
 
By:
 
/s/  THOMAS L. BROWN      

--------------------------------------------------------------------------------

Title: SVP & Treasurer
 
 
FLEET NATIONAL BANK
 
 
By:
 
/s/  GREG ROUX      

--------------------------------------------------------------------------------

Title: Director
 
 
UNION BANK OF CALIFORNIA, N.A.
 
 
By:
 
/s/  MYRA JUETTEN      

--------------------------------------------------------------------------------

Title: Vice President
 
 
MIZUHO CORPORATE BANK, LTD.
 
 
By:
 
/s/  RICHARD BUSHMAN      

--------------------------------------------------------------------------------

Title: Senior Vice President
 
 
CITY NATIONAL BANK
 
 
By:
 
/s/  PATRICK CASSIDY      

--------------------------------------------------------------------------------

Title: Vice President
 
 
KEY CORPORATE CAPITAL, INC.
 
 
By:
 
/s/  RONALD B. HUNT      

--------------------------------------------------------------------------------

Title: Vice President

7

--------------------------------------------------------------------------------


Annex A
Banks/Commitments

Banks


--------------------------------------------------------------------------------

  Commitment

--------------------------------------------------------------------------------

  Commitment Percentage

--------------------------------------------------------------------------------

  Fleet National Bank
100 Federal Street
Technology & Communications
Boston, Massachusetts 02110
Attention: Gregory Roux
Telephone: 650-470-4180   $ 14,748,580.00   36.666666649485 %
Mizuho Corporate Bank, Ltd.
350 South Grand Avenue, Suite 1500
Los Angeles, California 90071
Attention: Richard G. Bushman
Telephone: 213-253-4182
 
$
5,363,120.00
 
13.333333350515
%
Union Bank of California
San Gabriel Valley Commercial Banking Office
401 East Valley Blvd.
San Gabriel, California 91776
Attention: Myra Juetten
Telephone: 626-810-6560
 
$
10,726,240.00
 
26.666666649485
%
City National Bank
Special Assets
606 South Olive Street, Suite 2000
Los Angeles, California 90014
Attention: Patrick Cassidy
Telephone: 213-347-2289
 
$
1,340,780.00
 
3.333333350515
%
Key Corporate Capital, Inc.
One Canal Plaza, ME-01-CP-0300
Portland, Maine 04101
Attention: Ronald B. Hunt
Telephone: 207-874-7288
 
$
8,044,680.00
 
20.000000000000
%
Totals
 
$
40,223,400.00
 
100
%

8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9



Annex A Banks/Commitments
